DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-11, 17-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20150382127) in view of Yoakum et al. (US 20110058662).
Regarding claim 2: Sun teaches an apparatus comprising a processor (Sun’s Fig. 9: CPU 901) and at least one memory (Sun’s Fig. 9: ROM 902, RAM 903, Storage section 908, and Removable medium 911) coupled to the processor, the processor being configured to: 

	process the first audio content based on a first viewing direction for the first user facing at least one first audiovisual content device and on a second viewing direction for a second user facing at least one second audiovisual content device (Sun’s Fig. 1: Talker C and Talker D facing Terminal 3 with microphones, speakers, and a Display; and Talker M facing Terminal 4 with microphones, speakers, and a Display; see para [0029] and [0090]); and 
	provide the processed first audio content to the second user with a directionality based on difference between the first viewing direction and the second viewing direction (Fig. 1: Audio signal 3 is rendered to Near-end Talker M as Rendered Talker C and Rendered Talker D; Fig. 10; and para [0095]-[0097]).
Sun does not explicitly teach the first audiovisual content device and the second audiovisual content device playing an audiovisual content.
Yoakum teaches an apparatus comprising: an audiovisual content device (Yoakum’s Fig. 2: Display 54 in combination with multiple speakers/headset displaying audiovisual content of talkers in an audio conferencing).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modified Sun in view of Yoakum for the benefit of providing to users audiovisual information of a conferencing call section.
Regarding claim 1: the apparatus discussed in claim 2 above also supports this corresponding method claim.
Regarding claim 3: Sun teaches a method comprising: 
	receiving a processed first audio content from a first user based on a first viewing direction for the first user facing at least one audiovisual content device and on a second viewing direction for a second user facing at least one second audiovisual content device (Sun’s Fig. 1: Audio signal 3 from either Far-end Talker C or/and Talker D of a conference call including information regarding position or viewing direction of Talker C or/and Talker D, and para [0053]-[0054]; Sun’s Fig. 1: Talker C and Talker D facing Terminal 3 with microphones, speakers, and a Display; and Talker M facing Terminal 4 with microphones, speakers, and a Display); and 
	outputting said processed first audio content for audio playback to the second user with a directionality based on difference between the first viewing direction and the second viewing direction (Fig. 1: Audio signal 3 is rendered to Near-end Talker M as Rendered Talker C and Rendered Talker D; Fig. 10; and para [0095]-[0097]).
Sun does not explicitly teach the first audiovisual content device and the second audiovisual content device playing an audiovisual content.
Yoakum teaches an apparatus comprising: an audiovisual content device (Yoakum’s Fig. 2: Display 54 in combination with multiple speakers/headset displaying audiovisual content of talkers in an audio conferencing).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modified Sun in view of Yoakum for the benefit of providing to users audiovisual information of a conferencing call section.
Regarding claim 5: Sun in view of Yoakum teaches the method of claim 1, wherein the first audio content is processed based on an angular difference between the first viewing direction and the second viewing direction (Sun’s Fig. 3B-3C and para [0047]-[0051]).
Regarding claim 7: Sun in view of Yoakum teaches the method of claim 5, wherein a left audio component and a right audio component of said processed first audio content are adjusted according to said angular difference (Sun’s Fig. 3B-3C and para [0047]-[0051]).
Regarding claim 10: Sun in view of Yoakum teaches the method of claim 1, wherein the processed first audio content is provided to the second user for audio playback (Fig. 1: Audio signal 3 is rendered and play backed to Near-end Talker M as Rendered Talker C and Rendered Talker D via speakers/headset of the terminal 4).
Regarding claim 11: Sun in view of Yoakum teaches the method of claim 1, wherein a viewing direction is a function of at least one of a head movement and eye movement of the user (Sun’s Fig. 3B and para [0047]-[0050]).
Regarding claim 17: Sun in view of Yoakum teaches the apparatus of claim 2, wherein the first audio content is processed based on an angular difference between the first viewing direction and the second viewing direction (Sun’s Fig. 3B-3C and para [0047]-[0051]).
Regarding claim 18: Sun in view of Yoakum teaches the apparatus of claim 17, wherein a left audio component and a right audio component of said processed first audio content are adjusted according to said angular difference (Sun’s Fig. 3B-3C and para [0047]-[0051]).
Regarding claim 21: Sun in view of Yoakum teaches the apparatus of claim 2, wherein the processed first audio content is provided to the second user for audio playback (Fig. 1: Audio signal 3 is rendered and play backed to Near-end Talker M as Rendered Talker C and Rendered Talker D via speakers/headset of the terminal 4).
Regarding claim 22: Sun in view of Yoakum teaches the method of claim 3, wherein the first audio content is processed based on an angular difference between the first viewing direction and the second viewing direction (Sun’s Fig. 3B-3C and para [0047]-[0051]).
Regarding claim 23: Sun in view of Yoakum teaches the method of claim 22, wherein a left audio component and a right audio component of said processed first audio content are adjusted according to said angular difference (Sun’s Fig. 3B-3C and para [0047]-[0051]).
Regarding claim 24: Sun in view of Yoakum teaches the method of claim 3, wherein a viewing direction is a function of at least one of a head movement and eye movement of the user (Sun’s Fig. 3B and para [0047]-[0050]).
Allowable Subject Matter
Claims 6, 8, 9, 12, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L TON/Primary Examiner, Art Unit 2654